DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 6/2/2021.
Claims 1, 3-4, 12-13 were amended.  Claims 19-20 were canceled.  Claims 1-18 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dailey et a. in US Patent 6264428 (“Dailey”).
Regarding claim 1, Dailey discloses a vane (column 1 line 21 and line 59), comprising: 	an internal cavity 16 configured to receive a flow of cooling fluid (Fig. 1); 	a variable thickness wall adjacent the internal cavity (the wall being the skin structure of the airfoil/vane; note how the skin thickness is non-uniform around the blade); 	an impingement plate (having holes 27) separating the variable thickness wall from the internal cavity 16, the impingement plate including a plurality of apertures 27 for directing the cooling fluid into an impingement cavity and against the variable thickness wall, wherein the impingement plate is 
Regarding claim 2, Dailey discloses the vane according to claim 1, wherein the vane comprises a vane of a nozzle in a gas turbine system (column 1 line 21, 58).
Regarding claim 3, Dailey discloses the vane according to claim 1, wherein a thickness of the impingement plate varies within the vane (considering the broadest reasonable interpretation of this claim language, it is noted that thickness might be reasonably considered as a distance relative to the airfoil camber line; as such, Fig. 2 of Dailey demonstrates how his equivalent impingement plate follows the airfoil pressure side contour of the vane - or, it varies with the vane; appreciating the spirit of the Applicant’s disclosure Applicant might consider more definitely defining thickness in their claimed invention).
Regarding claim 5, 
Regarding claim 6, Dailey discloses the vane according to claim 1, wherein the thickness of the variable thickness wall varies in accordance with expected operational forces on the vane (consider the cross-section of Fig. 2 which shows a varying skin thickness; as the blade was designed to operate in some condition or achieve some mission, it necessarily meets this limitation).
Regarding claim 7, Dailey discloses the vane according to claim 6, wherein the thickness of the variable thickness wall is 1.1 to 2.5 times a nominal wall thickness of the vane (it is noted that this claim is being treated broadly, particularly the limitation of “nominal wall thickness”; the claim establishes no requirements of what constitutes a nominal wall thickness; although it is understood and noted that the drawings of Dailey are not to scale and cannot be relied upon for dimensions, absent further requirements of what constitutes the claimed nominal wall thickness, certainly one may arbitrarily define such, such that the equivalent thickness of Bailey’s equivalent variable thickness wall -- the airfoil skin -- is between 1.1 and 2.5 times “a nominal wall thickness”; for example, the pressure side airfoil wall is disclosed generally as slightly larger than some portions of the trailing edge; if the Examiner can help elucidate claim interpretation or expeditiously advance prosecution, the practitioner is warmly invited to telephone the undersigned).
Regarding claim 8, Dailey discloses the vane according to claim 1, further including a cooling channel 22 formed in a thickened portion of the vane (the root seen in Fig. 1), wherein the cooling channel is fluidly coupled to the internal cavity (see flow arrows in Fig. 1).
Regarding claim 9, 
Regarding claim 10, Dailey discloses the vane according to claim 9, wherein the vane is formed integrally with the diaphragm (Fig. 1; the cooling passage portion radially inwards of the blade platform 14 being equated to the claimed diaphragm; a circumferential array of blades are fed from a compressor bleed source, and the passage 22 is considered part of the diaphragm and integral to the vane; it is noted that a nozzle is simply the flow path between adjacent vanes, the vanes forming a nozzle).
Regarding claim 11, Dailey discloses the vane according to claim 1, further including at least one channel 22 for fluidly coupling the internal cavity 16 to a wheel space of a gas turbine system (Fig. 1; column 3 line 51).
Regarding claim 12, Dailey as applied above against claims 1, 2, and 10 meets all the limitations of claim 12.  
Regarding claim 14, see the rejection of claim 5 above.
Regarding claim 15, see the rejection of claim 7 above.
Regarding claim 16, see the rejection of claim 8 above.
Regarding claim 17, see the rejection of claim 9 above.
Regarding claim 18, see the rejection of claim 11 above.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 13, the art of record, either alone or in combination, is silent to each and every limitation required of either claim 4 or 13.  Specifically, the art of record is silent to the claimed limitation of the thickness of each section of the impingement plate being inversely proportional to a thickness of an adjacent section of the variable thickness wall.  The art of record demonstrates various 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745